Citation Nr: 9928833	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  98-18 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for aneurysms.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to a compensable rating for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Shawkey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to July 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 1998 and February 1999 rating decisions.  
In the June 1998 rating decision the RO denied the veteran's 
claims of service connection for hearing loss, aneurysms and 
a low back disability.  Also in this decision the RO denied 
the veteran's claim for a compensable evaluation for malaria.  
In the February 1999 rating decision the RO denied the 
veteran's claim of service connection for PTSD.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

In May 1999 the veteran attended a hearing at the local RO 
before a member of the Board of Veterans' Appeals.  
Subsequent to the hearing, in July 1999, the veteran and his 
wife submitted two notes to the Board stating that the 
veteran's wife had accompanied the veteran to the hearing, 
but had been denied the opportunity to attend the hearing and 
testify on the veteran's behalf.  In response to these notes, 
the Board sent the veteran a letter in August 1999 asking him 
if he wished to attend another hearing before a member of the 
Board.  The veteran responded in the affirmative in September 
1999 and reiterated that his wife had not been permitted to 
be with him during the May 1999 hearing.

For the purposes of ensuring the veteran's due process right 
to a fair hearing, he must be provided an opportunity to 
attend another Board hearing at the RO and have in attendance 
whomever he chooses.  This is pursuant to his request for a 
new hearing and is in accordance with the statutory and 
regulatory provisions of 38 U.S.C.A. § 7107 (West 1991) and 
38 C.F.R. § 20.700 (1998).

Later in September 1999 the Board received additional medical 
evidence which the RO had initially received from the 
veteran's representative in July 1999, but had forwarded to 
the Board.  This was in compliance with 38 C.F.R. § 19.37(b) 
(1998) which requires that additional evidence received by 
the RO after the records have been transferred to the Board 
for appellate consideration be transferred to the Board if it 
has a bearing on the appellate issue or issues.  

Pursuant to 38 U.S.C.A. § 20.1304(c), any pertinent evidence 
referred to the Board by the RO under the provisions of 
38 C.F.R. § 19.37(b), must be referred to the RO for review 
and preparation of a Supplemental Statement of the Case 
unless this procedural right is waived by the appellant or 
representative.  In this case, there is no evidence that a 
proper waiver of the evidence was made by either the veteran 
or his representative.  Consequently, this evidence must be 
referred to the RO for its initial review.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should consider the additional 
medical evidence that the veteran's 
representative submitted in July 1999 in 
view of the veteran's disability claims.  

2.  Thereafter, the RO should again 
review the veteran's claims on appeal.  
If any decision remains adverse to the 
veteran, he and his representative should 
be issued a Supplemental Statement of the 
Case and be given an opportunity to 
respond.

3.  The RO should then schedule the 
veteran for a hearing before a traveling 
member of the Board.  He should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












